DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I, FIGs. 1-11, and claims 1-3, and 5-9, in the reply filed on 12/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Claim 3 is directed to a non-elected Species. Therefore, claim 3 is further withdrawn. In this Office Action, claims 1-2, and 5-9 are fully examined, and claims 3-4 are withdrawn from consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2019 and 03/08/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it’s not clear what “it” refers to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deguchi (U.S. PG. Pub. No. 2013/0284157 A1).
With respect to claim 1, Duguchi teaches an ignition coil (FIGs. 1-5) for an internal combustion engine comprising: 
a primary coil 30 and a secondary coil 31 magnetically coupled to each other; 
a second spool 40 which the secondary coil is wound around; and 

the terminal support portion includes an insertion hole portion (hole between fixing portions 81 and 82, FIG. 4) allowing the connection terminal to be inserted in an insertion direction as a coil radial direction; 
the connection terminal includes a protrusion protruding 83 (e.g. FIG. 2) outside the connection terminal in a direction orthogonally crossing the insertion direction; and 
the protrusion is engaged to the insertion hole portion from inward in the coil radial direction (paras. [0029], [0033], [0035]).
With respect to claim 2, Duguchi teaches the ignition coil according to claim 1, wherein the connection terminal formed by bending a metal wire material capable of being elastically deformed, in a U shape opened outwardly in the coil radial direction (para. [0082]). The tip portion 82 is bent to form a U shaped.
With respect to claim 5, Duguchi teaches the ignition coil according to claim 1, wherein an inner inclination portion (slope at one end of portion 83a) is formed at an inner end portion of the protrusion in the coil radial direction, the inner inclination portion being inclined such that the closer it approaches an opposite side with respect to a portion where the protrusion protrudes, the more inclined inward it is in the coil radial direction (para. [0035]).
With respect to claim 6, Duguchi teaches the ignition coil according to claim 1, wherein an outer inclination portion (slope at one end of portion 83a) is formed at a portion in the coil radial direction of the protrusion, the outer inclination portion being inclined such that the closer inward the coil radial direction, the more inclined towards a portion where the protrusion protrudes (para. [0035]).
With respect to claim 7, Duguchi teaches the ignition coil according to claim 1, wherein the connection terminal is press-fitted to the insertion hole portion (para. [0033]).
With respect to claim 8, Duguchi teaches the ignition coil according to claim 1, wherein the terminal support portion includes a support portion (portion around terminal support) that supports the connection terminal at a portion further inward in the coil radial direction in the insertion hole portion (para. [0035]).
With respect to claim 9, Duguchi teaches the ignition coil according to claim 1, wherein the insertion hole portion is formed in a circular shape which is opened in both sides with respect to the insertion direction (para. [0035]). The “circular shape” of the insertion hole 40 as shown in FIG. 7 appears to be more like a rectangular shape. Therefore, it’s reasonable to interpret the insertion hole as shown in FIG. 4 of Duguchi has a “circular shape” as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. For example, Kawai (JP 2016-51787) teaches all the limitations of claims 1-2, and 5-9. Applicant submitted this reference in the IDS filed on  06/25/2019.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837